Opinion issued October 28, 2014




                                  In The

                          C ourt of Appeals
                                  For The

                      First District of Texas


                          NO. 01-13-00310-CV


  RENATO ACAIN, RANDY AGOSTO, EFREN ALIVIANO, ARTEMIO
 ANZALE, GREG BA-ANG, JEFFREY BATAC, FERDINAND BELLIDO,
    DENNIS BICERA, VERGINIO BOLAMBOT, ANATALIO CAANG,
ROMEO CANDILADA, ARNEL CASTANEDA, LIEZELLITO CLORIBEL,
  LEONILO COLINA, ARTURO CONCLARA, ELLESER CRISTOBAL,
    LUDOVICO DEFACTO, JORGE DENAQUE, ELMER DOMINGO,
SIMEON DOMINGO, AARON ESTRERA, FELIX EDUARDO, ALFREDO
 FARINA, CARLITO FIDEL, JAYGEN GENON, FELIPE GUTIB, ALLAN
  GUILLARTES, EDITO LAURITO, GILBERTO LAURIQUEZ, EDGAR
  LEONOR, CAMILO LUMAGSAO, JOHNNY MACARAIG, NICASIO
  MANGILIMOTAN, GABINO LABADLABAD, LADISLAO MELGAR,
    BENJAMIN NAGUE, SERGIO NATAD, ZOSIMO OLIMBA, NILO
    PALAMILLO, ALEJANDRO PANTALITA, EDUARDO PATUPAT,
   BIENVENIDO PERALTA, HERMOGENES PUNZALAN, ANTONIO
REDOLOZA, ALFREDO ROSALES, FELICIANO SANTOS, ALEJANDRO
   SANTIZAS, GIOVANNE SARAMOSING, FLORENTINO SAYAGO,
   FELIPE SIAPNO, ROSELLIER SOMOZA, ROY TALLEDO, LARRY
     URBANO, BENJAMIN VILLEJO, BALTAZAR VILLEJO, AND
                    FRANKLIN VILLAREAL, Appellants

                                        V.

  INTERNATIONAL PLANT SERVICES, LLC, NOUREDDINE AYED,
  KARIM AYED, RICHARD DALE JOHNSTON, ADRIENNE WILSON,
          AND LEYSANDER BUSTAMONTE, Appellees



                   On Appeal from the 113th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-32519


                 OPINION           ON        REHEARING

      Fifty-seven Filipino former employees of International Plant Services, LLC

(IPS), a Texas company, sued IPS, MBC Human Resources Development

Corporation (the Filipino agency that recruited them to work for IPS in Texas), and

various individual defendants who owned or worked for IPS and MBC, alleging

that they had been subjected to human trafficking by the defendants, and asserting

various tort and contract claims arising out of their employment with IPS. The

defendants moved to dismiss the case based on principles of international comity.

The trial court granted the defendants’ motion, and the plaintiffs appealed. On

original submission, we reversed and remanded for further proceedings consistent

with this opinion. Appellees filed a motion for rehearing. We deny appellees’

motion, but sua sponte withdraw our opinion and judgment of August 12, 2014, to


                                        2
omit unserved defendants MBC Resources Development Corporation and Nida

Sarmiento, and issue this opinion and corrected judgment in their stead. Our

disposition remains unchanged.

                                   Background

      Beginning in 2006, MBC recruited the plaintiffs in the Philippines to work

for IPS in Texas. The plaintiffs signed employment contracts with IPS each year.

The 2006 contracts stated that they will be “construed” in accordance with the law

of Harris County, Texas, while the post-2006 contracts stated they were to be

“constructed” in accordance with the law of the Philippines. In May 2011, the

plaintiffs sued in Texas state court, alleging that the defendants had subjected them

to a human-trafficking scheme by fraudulently inducing them to sign the contracts

and then failing to abide by their terms. They alleged that the defendants:

      • Misled and induced them to pay “placement fees” by representing that
        they would have jobs waiting for them in the United States, when there
        were no jobs;
      • Misled and induced them to sign contracts guaranteeing payment, and
        then refused to pay them, and instead provided them with a monthly
        “allowance” that had to be repaid, which resulted in debt bondage;
      • Intimidated those who complained by threatening, among other things,
        deportation and “black listing;”
      • Prevented them from seeking employment with other companies in
        Texas; and
      • Refused to pay unpaid wages after they left IPS.



                                         3
They alleged claims for breach of contract, fraud, unjust enrichment, conversion,

theft, and conspiracy.      They requested actual, mental anguish, and exemplary

damages.

      The defendants moved to dismiss the plaintiffs’ claims based upon

principles of international comity.      They argued that the plaintiffs had been

employed under a highly regulated overseas employment program governed by the

Migrant Workers and Overseas Filipino Act of 1995 and that the Filipino National

Labor Relations Commission (NLRC) had exclusive jurisdiction to adjudicate their

claims.     In support of this contention, they pointed to Section 10 of the Act, which

provides:

      Notwithstanding any provision of law to the contrary, . . . NLRC . . .
      shall have the original and exclusive jurisdiction to hear and decide,
      within ninety (90) calendar days after the filing of the complaint, the
      claims arising out of an employer-employee relationship or by virtue
      of any law or contract involving Filipino workers for overseas
      deployment including claims for actual, moral, exemplary and other
      forms of damages.

Migrant Workers and Overseas Filipino Act of 1995, Republic Act 8042, § 10

(2004) (Phil.). The defendants also presented evidence that one of the plaintiffs

had filed a complaint with the NLRC regarding his employment with IPS. The

defendants asserted that both MBC and IPS are licensed and registered by the

Philippines to participate in the overseas employment program, and are thus

                                           4
subject to regulation by the Philippines Overseas Employment Agency (POEA). 1

The defendants pointed to the existence of the POEA and its mandate, as well as to

various other Filipino departments and Filipino labor laws to argue that the

Philippines’ “interest in the parties and issues in this case outweighs by a

substantial margin the interests of the United States.” Because the Philippines has

“extensively legislated both the laws governing the rights of the parties . . . and the

procedures for resolution,” the trial court should refrain from exercising subject-

matter jurisdiction.

      In response to the motion, the plaintiffs emphasized that the defendants

conceded that dismissal was not required by any contract, treaty, or statute, and

that the trial court had discretion to deny the motion and exercise jurisdiction.

They argued that Section 10 of the Act, at most, indicated that the Philippines had

concurrent jurisdiction over their claims, and other parts of the Act, in particular

Section 22, indicated that the Philippines recognized that workers should make

claims through a host country’s dispute mechanisms, if they were available. The

plaintiffs argued that they elected to sue in Texas because most of them still live in

the United States, many live in Texas, the contracts were performed in Texas, they

suffered harm in Texas, and the Filipino legal system was known to be corrupt.

1
      According to the defendants, the POEA regulates recruiting agencies and the
      foreign employers who contract with those agencies to hire Filipino workers.
                                          5
They argued that deferring to the Philippines based upon comity principles would

undermine Texas public policy against human trafficking, and that the cases cited

by the defendants in support of dismissal were legally and factually

distinguishable.   In support of their argument, the plaintiffs submitted the

declaration of Melchor Dizon, a Director of the POEA, in which he averred that

“[u]nder the facts and circumstances unique to this case, it appears that the Texas

courts are in a good position to resolve this case.”

      On March 11, 2013, the trial court granted the defendants’ motion and

dismissed the plaintiffs’ claims based on principles of international comity.

                                      Discussion

      In a single issue, the appellants, who were the plaintiffs below, contend that

the trial court erred in deferring to the Philippines and dismissing their claims.

A. Standard of Review

      The parties dispute the standard of review to be applied here, where the trial

court dismissed the appellants’ claims based upon principles of international

comity. The appellants argue that whether a court has subject-matter jurisdiction

over a case is a legal question and, therefore, our review should be de novo. See

Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004).

The appellees argue that dismissal based on comity is “voluntary and not

                                           6
obligatory,” and therefore the trial court’s decision to decline to exercise

jurisdiction should be reviewed under an abuse-of-discretion standard. See Griffith

v. Griffith, 341 S.W.3d 43, 54 (Tex. App.—San Antonio 2011, no pet.).

      Although the appellees titled their motion a “Motion to Dismiss For Lack of

Jurisdiction,” they requested in the motion that the trial court decline to exercise

jurisdiction based upon principles of international comity. Accordingly, we agree

that the applicable standard of review is the abuse-of-discretion standard.      See

Surgitek, Bristol–Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (“[W]e

look to the substance of a motion to determine the relief sought, not merely to its

title.”); Griffith, 341 S.W.3d at 54 (“application of comity vests in the sound

discretion of the tribunal of the forum”); see also Perforaciones Exploracion Y

Produccion v. Maritimas Mexicanas, S.A. de C.V., 356 Fed. Appx. 675, 680 (5th

Cir. 2009) (“A district court’s decision to exercise or decline jurisdiction in the

face of possible international comity concerns is reviewed for abuse of

discretion.”); Owens-Illinois, Inc. v. Webb, 809 S.W.2d 899, 902 (Tex. App.—

Texarkana 1991, writ dism’d w.o.j.) (“We do not find an abuse of discretion by the

Texas trial court in protecting its jurisdiction [by rejecting comity argument] under

these circumstances.”).




                                         7
       Generally, a trial court abuses its discretion if it acts arbitrarily,

unreasonably, or without regard to guiding legal principles.          See Wagner &

Brown., Ltd. v. Sheppard, 282 S.W.3d 419, 428–29 (Tex. 2008).              In matters

involving factual disputes, however, a trial court does not abuse its discretion “if it

bases its decision on conflicting evidence and some evidence supports its

decision.” See Unifund CCR Partners v. Villa, 299 S.W.3d 92, 97 (Tex. 2009)

(citing In re Barber, 982 S.W.2d 364, 366 (Tex. 1998)).

B. Applicable Law

       “Texas courts are bound to exercise jurisdiction vested in them by the Texas

Constitution and cannot delegate their judicial prerogative where jurisdiction

exists.”   Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 606 (Tex. 2013).

However, in some circumstances, Texas courts may defer to the sovereignty of

foreign nations according to principles of international comity. See K.D.F. v. Rex,

878 S.W.2d 589, 593 (Tex. 1994). Comity is a doctrine grounded in cooperation

and mutuality.    Id.   It “is the recognition which one nation allows within its

territory to the legislative, executive or judicial acts of another nation, having due

regard both to international duty and convenience, and to the rights of its own

citizens or of other persons who are under the protection of its laws.” Hilton v.

Guyot, 159 U.S. 113, 164, 16 S. Ct. 139, 143 (1895); see Hawsey v. La. Dep’t of

                                          8
Social Servs., 934 S.W.2d 723, 726 (Tex. App.—Houston [1st Dist.] 1996, writ

denied) (“Comity is a principle under which the courts of one state give effect to

the laws of another state or extend immunity to a sister sovereign not as a rule of

law, but rather out of deference or respect.”).

      “Dismissal of a suit on international comity grounds may sometimes be

appropriate when there is litigation pending in a foreign forum or, even absent such

litigation, when allowing a case to proceed in the United States would intrude on

the interests of a foreign government.”       Perforaciones Exploracion, 356 Fed.

Appx. at 681. However, the mere fact that a foreign country’s law vests exclusive

jurisdiction over a complaint in a tribunal within its borders does not support a

U.S. court’s decision to decline to hear the complaint under principles of

international comity. See Randall v. Arabian Am. Oil Co., 778 F.2d 1146, 1150

(5th Cir. 1985).

      To determine whether dismissal based on principles of international comity

is appropriate, federal courts apply Sections 402 and 403 of the Restatement

(Third) of the Foreign Relations Law of the United States. See Torres v. S. Peru

Copper Corp., 965 F. Supp. 899, 908 (S.D. Tex. 1996). One Texas court has also

applied Sections 402 and 403 to determine whether the exercise of jurisdiction

violated principles of international comity.      See Webb, 809 S.W.2d at 904

                                          9
(concluding that exercise of jurisdiction by Texas district court was not

unreasonable under Section 403(2)). In Webb, the Texarkana Court of Appeals

held that the trial court’s exercise of jurisdiction was not unreasonable under

Section 403 and that principles of international comity did not require the trial

court to refrain from entering an injunction preventing Owens-Illinois from

seeking injunctive relief in Canada. See id. at 905.

      Section 402 provides:

      Subject to § 403, a state has jurisdiction to prescribe law with respect
      to
        (1)
            (a) conduct that, wholly or in substantial part, takes place within
            its territory;
            (b) the status of persons, or interests in things, present within its
            territory;
            (c) conduct outside its territory that has or is intended to have
            substantial effect within its territory;
        (2) the activities, interests, status, or relations of its nationals outside
        as well as within its territory; and
        (3) certain conduct outside its territory by persons not its nationals
        that is directed against the security of the state or against a limited
        class of other state interests.

Restatement (Third) of Foreign Relations, § 402 (1987). Section 403 sets forth the

following limitation on a state’s jurisdiction:

      Even when one of the bases for jurisdiction under § 402 is present, a
      state may not exercise jurisdiction to prescribe law with respect to a
      person or activity having connections with another state when the
      exercise of such jurisdiction is unreasonable.

                                           10
Restatement (Third) of Foreign Relations, § 403(1) (1987). Thus, when a basis for

jurisdiction under Section 402 is present, the trial court may dismiss only if it

concludes that its exercise of jurisdiction would be unreasonable. See Webb, 809
S.W.2d at 904.

      Section 403(2) sets forth a number of factors to be considered in determining

whether the exercise of jurisdiction would be unreasonable. They are: (a) the link

of the activity to the territory of the regulating state, i.e., the extent to which the

activity takes place within the territory, or has substantial, direct, and foreseeable

effect upon or in the territory; (b) the connections, such as nationality, residence, or

economic activity, between the regulating state and the person principally

responsible for the activity regulated, or between that state and those whom the

regulation is designed to protect; (c) the character of the activity to be regulated,

the importance of regulation to the regulating state, the extent to which other states

regulate such activities, and the degree to which the desirability of such regulation

is generally accepted; (d) the existence of justified expectations that might be

protected or hurt by the regulation; (e) the importance of the regulation to the

international political, legal, or economic system; (f) the extent to which the

regulation is consistent with the traditions of the international system; (g) the

extent to which another state may have an interest in regulating the activity; and

                                          11
(h) the likelihood of conflict with regulation by another state. Restatement (Third)

of Foreign Relations, § 403(2).

C. Analysis

      The appellants argue that the trial court abused its discretion by dismissing

their claims, because they reside or resided in Texas when the allegedly wrongful

conduct occurred, some of the appellees continue to reside in Texas and the United

States, the conduct about which they complain occurred in Texas, and the

Philippines has not expressed any objection to the trial court exercising jurisdiction

over these claims.    The appellees argue that the trial court did not abuse its

discretion because the Philippines has extensive legislation governing the rights of

Filipino workers and those who recruit and employ them overseas, as well as

procedures for resolving these disputes.

      Although the Texas Supreme Court has not adopted Sections 402 and 403,

we, like the Texarkana Court of Appeals and the federal courts, conclude that these

provisions set forth the proper framework within which to review the trial court’s

dismissal. See Webb, 809 S.W.2d at 904. Accordingly, we consider the Section

403 factors in determining whether the trial court’s exercise of jurisdiction over

this case would be unreasonable.




                                           12
      Under the first factor, we examine the extent to which the activity

complained of occurred in or has an effect upon Texas. The appellants alleged that

all or substantially all of the wrongful conduct alleged in this case occurred in

Texas, while they were in Texas working for IPS, a Texas company. However,

they acknowledge that their initial recruitment, which they contend was fraudulent,

occurred in the Philippines. And the appellants do not dispute that IPS, their

Texas-based employer, was required to work with MBC, the Philippines-based and

Philippines-regulated recruiting agency, to obtain their services.      In short, a

substantial part, but not all, of the conduct about which the appellants complain

allegedly occurred in Texas.

      With respect to the second factor, we consider the connections, such as

nationality, residence, or economic activity, between Texas and the parties. Eight

of the 57 appellants hold green cards and 26 have been granted T-1 visas. IPS is a

Texas company, and four of the individual appellees reside in Texas.            The

appellants also point out that other employees of IPS in Texas, who are not named

defendants, will be called as witnesses. On the other hand, at least one individual

appellee is a Filipino resident, and MBC is a Filipino company. Further, all of the

appellants are Filipino nationals who came to work for IPS by virtue of the Filipino

overseas employment program.       Thus, although some evidence supports each

                                        13
side’s argument, it does not support a conclusion that the trial court’s exercise of

jurisdiction would be unreasonable.

      Under the third and fourth factors, we examine the character and importance

to Texas of regulating the complained-of activity, the desirability of such

regulation, and the existence of justified expectations that might be protected or

hurt by Texas’s regulation of the activity. The Texas legislature has indicated a

desire to regulate and protect Texas employees from human trafficking. See TEX.

CIV. PRAC. & REM. CODE ANN. ch. 98 (West Supp. 2013) (creating private right of

action for damages arising from trafficking).       The appellants point to State

Department reports showing that the Philippines is slow to punish traffickers and

argue that the Filipino legal system suffers from rampant corruption; this, they

contend, favors jurisdiction in Texas. On the other hand, the evidence shows that

the Philippines has a comprehensive legal and regulatory regime governing

Filipino recruiting agencies and overseas employers of Filipino workers. At least

one of the appellants has availed himself of that regulatory scheme by filing a

parallel proceeding before the NLRC complaining about his employment with IPS.

The appellees argue that the district court should not exercise jurisdiction because

some conduct about which the appellants complain is actually required by Filipino

laws and regulations.

                                        14
      In their motion to dismiss, the appellees relied heavily upon Section 10 of

the Migrant Workers Act to argue that the NLRC has exclusive jurisdiction and is

a strong expression of the Philippines’ interest in this case. While Section 10 is

one fact that weighs in favor of dismissal insofar as it demonstrates that the

Philippines regulates the complained-of activity, contrary to the appellees’

argument, Section 10, alone, does not support dismissal of the appellants’ case.

See Randall, 778 F.2d at 1150 (holding that the exclusive jurisdiction provisions of

Saudi Arabia’s Labor Law cannot deprive an American court of subject matter

jurisdiction, “reject[ing] outright the notion that the law of a foreign country can

unilaterally curtail the power of our . . . courts to hear a dispute” unless some other

agreement or treaty requires that result). On balance, some evidence relevant to

the third and fourth factors supports each side’s arguments, but the evidence does

not support a conclusion that the district court’s exercise of jurisdiction would be

unreasonable.

      Under the fifth and sixth factors, we consider the importance of the

regulation to the international political, legal, or economic system and the extent to

which the regulation is consistent with the traditions of the international system.

Regarding these factors, the appellees argue that the appellants improperly are

trying to convert a straightforward employment dispute into a trafficking case,

                                          15
absent any evidence that the appellees ever restrained the appellants.            The

appellants, on the other hand, argue that Texas has a strong interest in preventing

exactly this type of exploitation of migrant workers. While we express no opinion

about the merits of the appellants’ claims, at this stage of the litigation, we are

required to construe the pleadings liberally in their favor and accept as true the

factual allegations in the pleading. See Miranda, 133 S.W.3d at 226. Thus, the

appellees’ contention that the appellants have improperly pleaded contract claims

as trafficking claims does not support dismissal.

      Under the seventh and eighth factors, we examine the extent to which

another state may have an interest in regulating the activity and the likelihood of

conflict with regulation by another state. The record contains no evidence that the

Philippines has expressed any objection to Texas’s exercise of jurisdiction over the

appellants’ claims.   The appellants argue that both the United States and the

Philippines have jurisdiction over human trafficking, and therefore there is no

conflict. They also point to the declaration of Melchor Dizon, a director of the

POEA, in which Dizon averred that Texas courts are in a good position to handle

the claims. The appellees, on the other hand, argue that the Philippines has a

“greater interest” in the conflict, as illustrated by the fact that the appellants were

employed under a regulated Filipino overseas employment program and the

                                          16
Philippines has many laws and regulations regarding the treatment of overseas

workers and disputes with their employers.         While the Philippines has some

interest in ensuring compliance with its regulations and protecting Filipino

workers, the evidence relevant to the seventh and eighth factors does not support a

conclusion that it would be unreasonable for the trial court to exercise jurisdiction

over this case.

      The appellees principally rely upon three federal cases to argue for

affirmance. See Turner Entm’t Co. v. Degeto Film GmbH, 25 F.3d 1512 (11th Cir.

1994); Torres v. Southern Peru Copper Corp., 965 F. Supp. 899 (S.D. Tex. 1996);

Sequihua v. Texaco, Inc., 847 F. Supp. 61 (S.D. Tex. 1994). According to the

appellees, these cases support the trial court’s conclusion that the Philippines’

interest in adjudicating the appellants’ claims outweighs that of the United States.

      In Turner, the federal district court denied the German defendants’ motion to

dismiss or stay the litigation and granted a temporary injunction requested by the

American plaintiff, Turner.     Turner, 25 F.3d at 1519.       The Eleventh Circuit

concluded that, under principles of international comity, the federal district court

suit should be stayed pending the resolution of the first-filed German suit, because

the German court, which was a competent court, had already rendered a judgment

on the merits, and there was no evidence that the judgment was fraudulent or

                                         17
repugnant to fundamental principles of justice. Id. at 1520–21. Turner is unlike

this case, because, here, there is no judgment on the merits from a Filipino court

and only one of the 57 appellants has filed a claim in the Philippines.

      In Sequihua, the federal district court concluded that “none of the

[Restatement] factors” favored jurisdiction, and dismissed on comity grounds. In

that case, residents of Ecuador sued in Texas state court over alleged

environmental contamination in Ecuador, seeking monetary relief and an

injunction against further contamination. The federal district court concluded that

dismissal based on principles of international comity was proper because:

      The challenged activity and the alleged harm occurred entirely in
      Ecuador; Plaintiffs are all residents of Ecuador; Defendants are not
      residents of Texas; enforcement in Ecuador of any judgment issued by
      this Court is questionable at best; the challenged conduct is regulated
      by the Republic of Ecuador and exercise of jurisdiction by this Court
      would interfere with Ecuador’s sovereign right to control its own
      environment and resources; and the Republic of Ecuador has
      expressed its strenuous objection to the exercise of jurisdiction by this
      Court.

Sequihua, 847 F. Supp. at 63.

      Finally, in Torres, residents of Peru sued the operator of a copper mining

and smelting operation, along with the operator’s shareholders and financiers, for

injuries allegedly caused by toxic emissions in Peru. The only connection to Texas

shown by the plaintiffs was that one of the corporate defendants, the controlling

                                         18
shareholder of the operator, “conduct[ed] operations” in Texas, but the shareholder

was not a Texas corporation and did not have its principal place of business in

Texas.      The federal district court followed Sequihua and dismissed based on

principles of international comity, noting:

          The challenged activity and the alleged harm occurred entirely in
          Peru; Plaintiffs are all residents of Peru; enforcement in Peru of any
          judgment rendered by this Court is questionable; the challenged
          conduct is regulated by the Republic of Peru and exercise of
          jurisdiction by this Court would interfere with Peru’s sovereign right
          to control its own environment and resources; and the Republic of
          Peru has expressed strenuous objection to the exercise of jurisdiction
          by this Court.

    Torres, 965 F. Supp. at 909. 2

         In summary, having considered the Section 403 factors, we conclude that

Sequiha and Torres do not compel affirmance here because, in those cases, none of

the Restatement factors favored jurisdiction.           Turner likewise is significantly

different from this case. Here, many of the Restatement factors—including the

Texas residence of some appellants and appellees, the fact that a substantial part of


2
         The appellees also rely upon Lim v. Offshore Specialty Fabricators, Inc., 404 F.3d
898 (5th Cir. 2005) and Marinechance Shipping, Ltd. v. Sebastian, 143 F.3d 216,
         220 (5th Cir. 1998) to argue that the trial court’s decision to abstain from hearing
         the case should be upheld “because the Philippines has extensively legislated both
         the laws governing the rights of the parties to this dispute and the procedures for
         resolution of the parties’ dispute under the Migrant Workers Act.” But those cases
         are of limited utility because they did not address comity and, instead, involved
         the enforcement of forum selection clauses in Filipino seamen’s contracts. See
         Lim, 404 F.3d at 900; Marinechance, 143 F.3d at 220.
                                               19
the alleged wrongful conduct is alleged to have occurred in Texas, and Texas’s

interest in preventing human trafficking within Texas—support the exercise of

jurisdiction in Texas. And although some factors—the Filipino regulatory scheme

regarding the overseas employment program, the residence in the Philippines of

some appellants and appellees, and the fact that some of the wrongful conduct (the

alleged fraudulent inducement) is alleged to have occurred in the Philippines—

favor jurisdiction in the Philippines, the question here is whether it was

unreasonable for the trial court to exercise jurisdiction over this case.      See

Restatement (Third) of Foreign Relations, § 403(1); Webb, 809 S.W.2d at 904.

Based on the record in this case, we conclude it would not be.

      Texas law on forum non conveniens supports our conclusion.           Section

71.051(e) of the Texas Civil Practice and Remedies Code signals an intent that

Texas courts exercise jurisdiction in cases involving legal residents of Texas. See

TEX. CIV. PRAC. & REM. CODE ANN. § 71.051(e) (West 2008). And even in cases

in which Section 71.051(e) does not prohibit dismissal, we note that dismissal is

proper only if the balance of factors weighs heavily against Texas and in favor of

the alternative forum. See Vinmar Trade Fin., Ltd. v. Util. Trailers de Mex., S.A.

de C.V., 336 S.W.3d 664, 672 (Tex. App.—Houston [1st Dist.] 2010, no pet.)

(“The defendants bear the burden of proof on all elements of the forum non

                                        20
conveniens analysis and must establish that the balance of factors strongly favors

dismissal.”); see Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S. Ct. 839, 843

(1947) (“[U]nless the balance is strongly in favor of the defendant, the plaintiff’s

choice of forum should rarely be disturbed.”). Considering all of the Section 403

factors in light of this standard and the principle that Texas courts must not

“delegate their judicial prerogative where jurisdiction exists,” Masterson, 422
S.W.3d at 606, we conclude that exercise of jurisdiction over this case by Texas is

not unreasonable, and, accordingly, that the trial court erred in dismissing the case.

See Restatement (Third) of Foreign Relations, § 403(1); see also Webb, 809
S.W.2d at 904 (applying Restatement Sections 402 and 403 and concluding that

exercise of jurisdiction by Texas court was not unreasonable).

      We sustain the appellants’ sole issue.

                                    Conclusion

      We reverse the trial court’s judgment and remand for further proceedings

consistent with this opinion.




                                               Rebeca Huddle
                                               Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

                                         21